DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 06/24/2021.

Claims 2-8 and 10-15 have been amended. 
Claims 1 and 9 have been canceled. 
Claims 2-8 and 10-15 are pending.
Amended abstract was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy A. Noranbrock on 07/21/2021.

The application has been amended as follows: 

In line 1 of each of Claims 2, 4, 5, 6, 8, 12, 13 and 15, “and hammocks” has been changed to - - and the hammocks - -.

In claim 11, line 16, “a second half” has been changed to - - the second half - -.

REASONS FOR ALLOWANCE

Claims 2-8 and 10-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural part, leading to a lateral outlet opening in a second half of the basic body and at least a second aperture in the upper part extends through both halves of the basic body and leaves from one half of the basic body in each case on both sides, an inlet opening of the second aperture being arranged below the lateral outlet opening of the first aperture in the second half of the basic body.  
Regarding claim 7, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the halves of the basic body are guided movably with respect to one another through interlocking steps and/or projections and recesses on contact surfaces thereof in only one direction about the common connection axis, and the steps and/or projections and recesses abut one another when the halves are closed to create the basic body and act as a stop.  
Regarding claim 10, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein a sleeve-like axis portion of the connection axis on one of the halves of the basic body receives a pin-like axis portion on the other half of the basic body, the pin-like axis portion being rotatably fixed in the sleeve-like axis portion by a locking connection.  
Regarding claim 11, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein a sleeve-like axis portion of the connection axis is arranged on one half of the basic body and engages with a receiving on a second half  of the basic body and is rotatably connected to a second half of the basic body by a fastening element.  
Regarding claim 14, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

EXAMINER’S COMMENT

In view of applicant’s amendments to the abstract and claims submitted in the reply filed on 06/24/2021, the objections to the abstract and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/           Primary Examiner, Art Unit 3677